Citation Nr: 1449001	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-50 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether there is clear and unmistakable error (CUE) in a March 1985 rating decision in reducing the rating assigned for the sensitive scar, donor site, left iliac bone.

3.  Whether there is CUE in a July 1993 rating decision in failing to assign an effective date earlier than September 26, 1982, for allowance of a 100 percent rating for a neurotic depressive reaction, and in failing to grant special monthly compensation due to being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in May 2008, June 2010 and October 2011.

In May 2008, the Board, in pertinent part, found that there was no CUE in the July 1993 rating decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2010 memorandum decision, the Court vacated the Board's May 2008 decision and remanded the case for action consistent with the memorandum decision.

In June 2010, the Board remanded the case to comply with the Veteran's hearing request.  He subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  The Veteran had previously testified before the same VLJ in March 2008.  Transcripts from both hearings are of record.  

In October 2011, the Board, in pertinent part, found that service connection was not warranted for the Veteran's diabetes mellitus, and that the March 1985 rating decision was not the product of CUE.  The Board also remanded the issue of whether the July 1993 rating decision was the product of CUE for further development to include obtaining the Veteran's vocational rehabilitation file/folder.  The case has now been returned to the Board for further appellate consideration.

The Board also notes that the Veteran appealed the October 2011 decision to the Court.  The record reflects the Court, pursuant to a September 2012 joint motion for remand (JMR), vacated the Board's decision to the extent it denied service connection for diabetes mellitus, and found the March 1985 rating decision was not the product of CUE.

For the reasons addressed in the REMAND portion of the decision below, a remand is required regarding the issue of service connection for diabetes and whether there was CUE in the July 1993 rating decision.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board acknowledges that the Veteran had perfected an appeal as to other issues which were noted in the prior Board actions to include the October 2011 decision and remand.  However, the record reflects these claims have either been finally adjudicated or otherwise resolved to the point that only the issues listed on the title page remain in appellate status.  For example, in October 2011 the Board determined that the Veteran had filed a timely appeal to an August 1980 rating decision's reduction of the assigned rating from 10 to zero percent for service-connected fractured right zygomatic with hypertrophic rhinitis and that the decision was not final; remanded for consideration on the merits of whether the reduction was proper; and the record reflects the 10 percent rating was restored retroactively to the original date of reduction.


FINDINGS OF FACT

1.  The March 1985 rating decision reduced the assigned rating for the Veteran's service-connected sensitive scar, donor site, left iliac bone, from 10 to zero percent, effective January 21, 1985.  This reduction did not result in a reduction in the Veteran's overall disability rating.

2.  The March 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, was consistent with the evidence then of record and law in effect at that time.  

3.  To the extent there may have been any error in the March 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued.


CONCLUSION OF LAW

The March 1985 rating decision's reduction of the rating assigned for the sensitive scar, donor site, left iliac bone, was not the product of CUE.  38 C.F.R. § 3.105 (2014); Russell v. Principi, 3 Vet. App. 310 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

With respect to the aforementioned March 2008 and February 2011 hearings, the Board acknowledges that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board observes the March 2008 hearing did not address the issue of whether the March 1985 rating decision's reduction of the rating assigned for the sensitive scar, donor site, left iliac bone, was the product of CUE.  The VLJ did accurately note the nature of this claim at the subsequent February 2011 hearing, and asked questions to clarify the Veteran's contentions regarding his appeal.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his appellate claims.  In addition, claims of CUE are based upon evidence that was of record at the time of the decision in question.  As such, there is no evidence the VLJ could suggest that the Veteran submit in this case.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2011 hearing regarding this claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated. Errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior RO or Board decision.  Russell v. Principi, 3 Vet. App. 310  (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433 (2014).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370   (1991).  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Merely to claim that there was CUE in a rating decision is not sufficient to raise the issue.  A claim of CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The March 1985 rating decision concluded that a January 1985 VA examination had shown that the Veteran's scar at the donor site, left ilium was well-healed, and non-tender.  The rating for the scar was reduced from 10 percent to noncompensable (zero percent) as of the date of the examination.  It is noted that although the RO included a notice letter, the letter did not specifically inform the Veteran that his scar rating had been reduced.  The Veteran does not appear to have ever filed a notice of disagreement with this rating decision and the rating decision therefore became final.

As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  38 C.F.R. § 3.105(e).  At the time of the March 1985 rating decision, the regulation provided that where the reduction in evaluation of a service-connected disability or employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance would be prepared setting forth all material facts and reasons. The beneficiary would be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Generally, if additional evidence was not received within that period, a final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired. 

As noted in the October 2011 decision, the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Stelzel v. Mansfield, 508 F.3d 1345 (2007) is of particular importance to this appeal.  That case dealt with a 1965 rating decision which granted service connection for one condition and reduced the rating for a second service connected disability from 50 to 30 percent with the reduction being made effective retroactively.  However, despite the reduction, the Veteran's overall disability rating remained unchanged at 70 percent.  The Federal Circuit found that the 60 day notice provision contained in 38 U.S.C.A. 
§ 3012(b)(6) (which is the controlling statute of 38 C.F.R. § 3.105) was not required, because the Veteran's overall disability was not reduced.  Therefore, the Federal Circuit concluded that CUE was not made simply by reducing a disability rating, even if no notice was provided.  Id.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions of 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91 (Nov. 7, 1991).

The Board observes, just as it did in the October 2011 decision, that the March 1985 rating decision maintained the 50 percent rating for a neurotic depressive reaction and the 40 percent rating for the Veteran's back disability.  Pursuant to 38 C.F.R. 
§ 4.25 (1984), a 40 and 50 percent rating combine to 70 percent, regardless of whether or not an additional 10 percent rating is assigned.  As such, because the reduction from 10 percent to zero percent for the Veteran's scar did not change the Veteran's overall rating, the Board found the RO did not commit error in reducing the disability rating, in failing to provide the Veteran notice of the proposed reduction, or by making the reduction retroactively applicable.  In addition, the Board notes that the March 1985 rating decision itself noted that this action would not result in a reduction of the Veteran's overall disability rating.

The September 2012 JMR contended, however, that the Board's analysis pursuant to the Stelzel holding had failed to consider the impact of any future determination as to the propriety of the August 1980 reduction of Veteran's rating for rhinitis from 10 percent to a noncompensable rating.  In pertinent part, it was noted that if the Veteran was successful in his appeal of the reduction of the rhinitis rating  his rating for rhinitis at the time of the March 1985 rating decision would have been 10 percent rather than zero percent.  As a result, the Veteran's combined rating under 38 C.F.R. § 4.25 in March 1985 before the reduction of his rating for a sensitive scar would have been 80 percent.  Therefore, it was contended that the reduction of the scar rating from 10 percent to zero percent would then have resulted in a reduction in compensation because the combined rating of 80 percent would have been reduced to 70 percent.   

As noted in the Introduction, the 10 percent rating for the Veteran's rhinitis was restored retroactive to the date of the reduction.  However, the Board reiterates that the law mandates that claims of CUE must be based upon the record that was in existence at the time the decision was made.  Here, this 10 percent rating for rhinitis was not present or part of the record at the time of the March 1985 rating decision.  As such, it does not appear the Board is permitted under the law to take this action into account.  More importantly, if the Board were to take the action which resulted in restoration of the 10 percent rating for rhinitis into account, then it must take into account other actions that affected the Veteran's overall disability rating.  Specifically, actions which have resulted in the Veteran being in receipt of a combined schedular rating of 100 percent September 26, 1982, which is prior to the January 21, 1985, effective date of the reduction in the assigned rating for the sensitive scar, donor site, left iliac bone.  Further, the Veteran was assigned a total rating based upon individual unemployabilty (TDIU) due to service-connected disabilities from April 1978 (the day following his separation from service) until the combined 100 percent schedular rating was in effect in September 1982.  To the extent it can be contended the August 1980 rating decision's reduction of the assigned rating for rhinitis was an open and pending matter at the time of the March 1985 rating decision, the same can be said for the issue of entitlement to a TDIU.  Indeed, entitlement to TDIU was noted in the March 1985 rating decision, and subsequently allowed by the Board in an August 1985 decision.  The Board also notes that the actions which resulted in the combined schedular rating of 100 percent from September 1982 occurred prior to that which restored the 10 percent rating for rhinitis retroactive to the date of that reduction.  

In view of the foregoing, the Board finds that the March 1985 rating decision's reduction of the assigned for the sensitive scar, donor site, left iliac bone, did not result in reduction of the Veteran's overall disability rating.

The Board further finds that the March 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, was consistent with the evidence then of record and law in effect at that time.  In pertinent part, at the time of the March 1985 rating decision the Veteran's scar was rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1984), which directed scars to be rated based on the limitation of function of the effected part.  Alternatively, a 10 percent rating could be assigned when a scar was superficial, and poorly nourished with repeated ulceration; or when a scar was superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118 , Diagnostic Codes 7803, 7804 (1984).  

The record reflects the reduction was based on the findings of a VA examination in January 1985 at which the scar showed no evidence of infection, induration, or drainage.  The scar was noted to be healed without tenderness.  No functional limitation was noted to be caused by the scar.  As such, the medical evidence relied on by the RO in the March 1985 rating decision justified the reduction as it was shown that the scar was not poorly nourished or painful on objective demonstration. Moreover, there was no indication that the scar caused any functional limitation.  In short, the evidence then of record reflected the Veteran did not satisfy the schedular criteria in effect at that time for a 10 percent rating.  

To the extent the Veteran contends the evidence did warrant such a rating at the time of the March 1985 rating decision, this appears to constitute no more than disagreement with the manner in which the RO weighed the evidence at the time of that rating decision.  It has long been held that a disagreement with how the evidence was weighed at the time of the prior decision cannot constitute CUE.  Further, inasmuch as the rating decision focused upon the findings of the January 1985 VA examination as opposed to other evidence in the record, the Federal Circuit held in Gonzalez v. West, 218 F.3d 1378  (Fed. Cir. 2000) that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination ... must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record.

In view of the foregoing, the Board finds that to the extent there may have been any error in the March 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued.  Therefore, this decision was not the product of CUE, and the benefit sought on appeal with respect to this claim must be denied.





ORDER

Inasmuch as the March 1985 rating decision's reduction of the rating assigned for the sensitive scar, donor site, left iliac bone, was not the product of CUE, the benefit sought on appeal is denied.


REMAND

As noted in the Introduction, the Board remanded the issue of whether the July 1993 rating decision was the product of CUE for further development to include obtaining the Veteran's vocational rehabilitation file/folder.  The Board notes that a March 2014 Supplemental Statement of the Case (SSOC) stated that the Veteran's VA vocational rehabilitation & employment services file had been obtained, and pertinent records were noted in the adjudication of this issue in the SSOC.  However, the record available for the Board's review - to include the paperless, electronic records on the Virtual VA/VBMS system - does not appear to contain the Veteran's VA vocational rehabilitation file.  Such records must be available for the Board's review for it to adjudicate the case.  Therefore, a remand is required to ensure the Board has access to these records, to include associating them with Virtual VA/VBMS.

Regarding the diabetes mellitus claim, the Board notes that the September 2012 JMR asserted the Veteran had identified relevant VA medical records that were not on file at the time of the October 2011 decision.  In pertinent part, it was contended that the Veteran had identified recent treatment for his diabetes at the Lake City VA Medical Center (MC) at his February 2011 hearing, but the evidence did not contain VA records subsequent to June 2009.  Therefore, it was stated the Board needed to obtain these records.  Accordingly, the Board will remand this case to obtain any VA medical records showing treatment for diabetes mellitus since June 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Further, the Veteran should be requested to identify any non-VA treatment for his diabetes since that time and provide a release for VA to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation file/folder and associate it with his claims file to include associating any such records with Virtual VA/VBMS.  Any other available vocational rehabilitation applications or records prepared or obtained in connection with those applications should also be obtained and associated with the claims to include associating any such records with Virtual VA/VBMS.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his diabetes mellitus since June 2009.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, obtain any VA medical records for his diabetes since June 2009 to include from the Lake City VAMC.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


